Lindsay, J.
The indictment is complained of in this prosecution for vagueness and uncertainty, in not alleging, in apt language, an offense known to the law; and in not alleging the asportation of the property charged to have been taken by the defendant in the prosecution. Unlike the common law, the Criminal Code of this State in prosecutions for theft has dispensed with the use of. the word “ feloniously” in indictments for that crime, and has substituted the word “ fraudulently,” as expressive of the wrongful or criminal taking, and has super-added other words to constitute the definition of the offense. If the charge in the indictment declares, in language easily to *159be understood, the “ fraudulent ” taking of corporeal personal property, belonging to another, from his possession, or from that of some other person holding for him, without his consent, with intent to deprive him of the value of it, and to appropriate it to the use of such taker, the requirements of the Code are sufficiently complied with. This indictment fulfils this condition entirely, and is not obnoxious to the objection urged. It is not necessary that the asportation of the property so “ taken,” or “ stolen”—convertible terms in the statute when effected under circumstances and in the manner above indicated— should be alleged in the indictment at all. Asportation is not indispensable to constitute the offense of theft. The offense may be complete without the removal of the property.
The judgment of the court below is affirmed.
Affirmed.